UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1244



FABRICE K. SADHVANI,

                                                           Petitioner,

          versus


PETER D. KEISLER,      Acting     United   States
Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-342-382)


Submitted:   September 28, 2007            Decided:   October 12, 2007


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition granted and remanded by unpublished per curiam opinion.


Paul Shearman Allen, PAUL SHEARMAN ALLEN & ASSOCIATES, Washington,
D.C.; Joseph Peter Drennan, Alexandria, Virginia, for Petitioner.
Victor M. Lawrence, Senior Litigation Counsel, John P. Devaney,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Fabrice K. Sadhvani, a native and citizen of Togo,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) vacating its previous grant of Sadhvani’s motion

to reopen and considering the motion as withdrawn in light of his

removal from the United States.         In rendering its decision, the

Board relied on 8 C.F.R. § 1003.2(d) (2007), which provides that

“[a]ny departure from the United States, including the deportation

or   removal   of   a   person   who   is   the   subject   of   exclusion,

deportation, or removal proceedings, occurring after the filing of

a motion to reopen or a motion to reconsider, shall constitute a

withdrawal of such motion.”

           We recently found this regulation to be invalid in

William v. Gonzales, __ F.3d __, 2007 WL 2494763 (4th Cir. Sept. 6,

2007). Accordingly, we grant the petition for review and remand to

the Board for further proceedings in light of our holding in

William.   We grant Sadhvani’s motion to proceed in forma pauperis

on appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                            PETITION GRANTED AND REMANDED




                                   - 2 -